  Case 3:20-cv-00832-E Document 150 Filed 10/27/20                  Page 1 of 1 PageID 3402



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

  OSCAR SANCHEZ, MARCUS WHITE,
  TESMOND MCDONALD, MARCELO
  PEREZ, ROGER MORRISON, KEITH
  BAKER, PAUL WRIGHT, TERRY
  MCNICKELS, JOSE MUNOZ, KIARA
  YARBOROUGH, OLIVIA WASHINGTON,
  and IDEARE BAILEY, on their own and on
  behalf of a class of similarly situated persons;
                                                     Civil Action No. 20-cv-832-E
                          Petitioners/Plaintiffs,
            v.

  DALLAS COUNTY SHERIFF MARIAN
  BROWN, in her official capacity; DALLAS
  COUNTY, TEXAS;

                   Respondents/Defendants

                           ORDER MODIFYING SCHEDULING ORDER

      Before the Court is Plaintiffs’ Motion to Modify Scheduling Order (Doc. No. 138). The

Court GRANTS the Motion and modifies the Scheduling Order as follows:

       1.        The parties shall have until January 15, 2021, for the completion of fact discovery.

        2.     Plaintiffs shall have until January 15, 2021, to file an Amended Motion for Class
Certification.

      3.      Defendants shall have until January 29, 2021, to file a Response to the Amended
Motion for Class Certification.

        4.      Plaintiffs shall have until February 12, 2021, to file a Reply to the Amended Motion
for Class Certification.

       5.        All other dates in the Scheduling Order shall remain the same.

       SO ORDERED.

       Signed October 27, 2020




                                                Ada Brown
                                                UNITED STATES DISTRICT JUDGE
